ON BEHEABING.
Ellison, J.
But if we are wrong in the foregoing there is another view which will still determine the point against defendant. In order that the property may become the husband’s, the statute (quoted above) not only requires express assent in writing for the husband to sell, incumber or otherwise dispose of the wife’s property, but the assent must also be that he may so dispose of it for his own use and benefit. If the terms of the assent are. only that he may dispose of it he would be merely her agent. But when he attempts to use it for himself her express assent must be given that h.e may so 'do. The most that we could allow for her mere signature on the back of these notes is that it was an assent that he might collect the money due thereon for her. But whether even this would be express assent we do not decide. The Ohio statute is similar to ours except the assent is not required to be “ express” or in writing; and in Franc v. Nidlinger, 41 Ohio St. 298, it was held that the indorsement and delivery of a draft to the husband did not constitute the necessary assent. “It was a consent that he might collect the money, but not that he might do so for his own use and benefit.” Farmer v. Farmer, 39 N. J. Eq. 211.
We come now to another point made by defendant which has given us some difficulty. Plaintiff executed *348to defendants a note with her husband and as his surety. And from this defendants contend that as they have a right in equity to charge plaintiff5 s separate estate with this note, they should not now be made (at the hand of a court of equity) to pay the notes which plaintiff charges they have converted, since they being her own estate are liable in equity to be charged with her note executed as aforesaid. But it is insisted that the wife cannot charge her separate estate by executing a note wherein she is a surety, unless it appears from the terms of the note that she intends so to do. This is not the law in this state. By executing the note, the presumption of law is that she intended to charge her separate estate unless the contrary intention appears from the paper. Coates v. Robinson, 10 Mo. 757; Whitesides v. Cannon, 23 Mo. 457, 472; Miller v. Brown, 47 Mo. 504, 513 ; Kimm v. Weippert, 46 Mo. 532, 545. And, though she sign with her husband as his surety, the same rule applies. 2 Story Eq., sec. 1401; Metropolitan Bank v. Taylor, 62 Mo. 338; Lincoln v. Rowe, 51 Mo. 571. And any intention not to charge her separate property in such case must, as in other cases, appear from the note itself, else it will be of no avail. Metropolitan Bank v. Taylor, supra. So, therefore, the note here referred to is properly chargeable on her sepurate estate unless its execution was procured by fraud. Our opinion, therefore, is that such note may be interposed by defendants in defense if it be set up in a proper answer. We can see no good or sufficient reason why this should not be permitted. Plaintiff is asking a court of equity to decree to her the notes or their value, they being her separate estate. Defendants have a claim which, in equity, is chargeable upon these notes, and they ought to be permitted to assert it in a court of equity.
The judgment will be reversed and the cause remanded and tried as herein indicated.
All concur.